Dissenting Opinion by
Mr. Justice Eagen :
I join in the dissenting opinion of Mr. Justice Cohen but offer these additional observations.
*285In Tax Review Board v. D. H. Shapiro Co., 409 Pa. 253, 185 A. 2d 529 (1962), we ruled that income earned by nonresident partners for services performed outside the City of Philadelphia is not taxable under the City of Philadelphia’s Net Profits Tax Ordinance even though the office of the partnership itself is located within the city limits. This is necessarily so because the Sterling Act, Act of August 5, 1932, P. L. 45, 53 P.S. §15971 (the authority from which to so tax is derived) restricts the assessment to persons residing and transactions occurring within the city limits, and since a partnership is not a separate legal entity, it cannot be considered a “person” within the meaning of the Act. In short, ive ruled that the partnership was not a “person” residing in the city and also that Shapiro was not subject to the tax personally on income earned in the partnership outside the city because of his status as a nonresident. We did not say that a partner is not subject to the tax because his activities in the partnership are passive. The present case, therefore, is not ruled by Shapiro, supra, and I personally find nothing in the Sterling Act to justify proscribing the imposition of the tax merely because of the nature of the activities of the individual partners. Also, the ordinance itself certainly evidences no such restriction.
Finally, the decision of the Superior Court in the instant case, which is now affirmed by a Majority of this Court, goes far beyond the intent of the legislature expressed in the Sterling Act and may well lead to serious ramifications in determining the valid scope of other municipally imposed taxes.
Mr. Justice Cohen and Mr. Justice O’Brien join in this dissenting opinion.